Citation Nr: 0107839	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  950 10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the left foot, with fracture and 
retained metallic foreign body.  


REMAND

The veteran had recognized guerrilla service from April 1944 
to November 5, 1945 and Regular Philippine Army service form 
November 6, 1945, to April 1946.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran has failed to report for multiple scheduled 
examinations of his foot.  In order to rate the disability 
under all applicable criteria the Board found that additional 
examination is necessary.  Thus, the case was previously 
remanded.  However, the veteran has never been advised of the 
provisions of 38 C.F.R. § 3.655 pertaining to failure to 
report for an examination scheduled in regard to a claim for 
increase and that under that regulation there are provisions 
for denying the claim.   

Accordingly, this case is once again REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
If he has received any treatment for his 
left foot disability during the last few 
years, he should identify such treatment 
and the RO should obtain his medical 
records.  

2.  The RO should schedule the veteran for 
muscle and neurological examinations and 
advise him of the provisions of 38 C.F.R. 
§ 3.655 regarding failure to report 
without good cause.  

3.  The provisions of action paragraph 
number 2 and its multiple subparagraphs 
(pages 24 and 25) of the June 1999 Board 
remand must be complied with by the 
examiners, to whom the claims file must be 
made available.  The examiners should 
acknowledge having reviewed the file.   

4.  After the examinations have been 
accomplished, the RO should review the 
reports and ensure that the required 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The claim should be 
readjudicated in accordance with the 
provisions of action paragraph number 4 of 
the June 1999 Board decision (page 26).  
The RO also must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





